Citation Nr: 1130122	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  09-08 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a left hand disability.

3.  Entitlement to service connection for a right hand disability.

4.  Entitlement to an initial evaluation in excess of 60 percent disabling for degenerative disc disease of the lumbar spine.

5.  Entitlement to an initial compensable evaluation for right shoulder impingement syndrome.

6.  Entitlement to an evaluation in excess of 30 percent disabling for right shoulder impingement syndrome for the period beginning June 11, 2009.

7.  Entitlement to an initial evaluation in excess of 30 percent disabling for acquired deviated nasal septum, sinusitis, and allergic rhinitis.

8.  Entitlement to an initial evaluation in excess of 10 percent disabling for gastroesophageal reflux disease (GERD) with peptic ulcer disease (PUD).

9.  Entitlement to an initial evaluation in excess of 10 percent disabling for right knee patellofemoral syndrome.

10.  Entitlement to an initial evaluation in excess of 10 percent disabling for degenerative changes of the left knee status post anterior cruciate ligament surgery.

11.  Entitlement to an initial evaluation in excess of 30 percent disabling for major depressive disorder and mood disorder.

12.  Entitlement to an initial compensable evaluation for migraines.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to August 2007 with an additional 6 years, 10 months, and 8 days of prior active duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2011, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

At the May 2011 hearing the Veteran raised the issues of entitlement to service connection for diabetes mellitus and entitlement to service connection for a liver disorder, to include as secondary to medications.  As these matters are not currently developed or certified for appellate review, they are referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a left shoulder disability; to an initial evaluation in excess of 60 percent for degenerative disc disease of the lumbar spine; to an initial evaluation in excess of 10 percent for GERD with PUD; to an initial evaluation in excess of 10 percent for right knee patellofemoral syndrome; to an initial evaluation in excess of 10 percent for degenerative changes of the left knee status post anterior cruciate ligament surgery; and to an initial evaluation in excess of 30 percent for major depressive disorder and mood disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Arthritis of the left hand had its onset in service.

2.  Arthritis of the right hand had its onset in service.

3.  Resolving all doubt in the Veteran's favor, the Veteran's deviated septum manifested total obstruction of the right nasal airway during the entire period on appeal.

4.  Resolving all doubt in the Veteran's favor, since September 1, 2007, the Veteran's right shoulder impingement syndrome manifested limitation of motion of the arm to midway between the side and shoulder.

5.  Resolving all doubt in the Veteran's favor, the Veteran's migraine disability manifested characteristic prostrating attacks occurring on average once a month during the entire period on appeal.

6.  In May 2011, prior to the promulgation of a decision in the appeal, the Veteran indicated that a withdrawal of the issues on appeal of entitlement to an evaluation in excess of 30 percent disabling for right shoulder impingement syndrome for the period beginning June 11, 2009, and entitlement to an initial evaluation in excess of 30 percent disabling for sinusitis and allergic rhinitis was requested.


CONCLUSIONS OF LAW

1.  Arthritis of the left hand was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

2.  Arthritis of the right hand was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

3.  The criteria for a separate 10 percent evaluation for deviated septum have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6502 (2010).

4.  Since September 1, 2007, the criteria for an initial evaluation of 30 percent disabling for right shoulder impingement syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5201 (2010).

5.  The criteria for an initial evaluation of 30 percent disabling for migraines have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2010).

6.  The criteria for withdrawal of the Substantive Appeals for the issues of entitlement to an evaluation in excess of 30 percent disabling for right shoulder impingement syndrome for the period beginning June 11, 2009, and entitlement to an initial evaluation in excess of 30 percent disabling for sinusitis and allergic rhinitis, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In this decision, the Board grants service connection for left hand arthritis and right hand arthritis.  In addition, in this decision the Board grants entitlement to a separate compensable evaluation for deviated nasal septum, entitlement to an initial evaluation of 30 percent disabling for right shoulder impingement, and entitlement to an evaluation of 30 percent disabling for migraines.

Generally, a claimant for an increased disability rating will be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a claimant may limit their claim or appeal to the issue of entitlement to a particular disability rating that is less than the maximum allowed by law for a specific service-connected condition, but, where there is no clearly expressed intent to limit the appeal, VA is required to consider entitlement to all available ratings for that condition).  However, as discussed below, the Veteran and his representative explicitly stated during the May 2011 Board hearing that a separate compensable evaluation for deviated septum, an initial 30 percent evaluation for right shoulder impingement, and an evaluation of 30 percent disabling for migraines would satisfy his appeals of the issues of entitlement to an evaluation in excess of 30 percent disabling for acquired deviated nasal septum, sinusitis, and allergic rhinitis, entitlement to an initial compensable evaluation and an evaluation in excess of 30 percent disabling, for the period beginning June 11, 2009, for right shoulder impingement syndrome, and entitlement to an initial compensable evaluation for migraines.  Accordingly, the award below of service connection for left hand arthritis, service connection for right hand arthritis, a 10 percent disabling rating for deviated nasal septum, an initial evaluation of 30 percent disabling for right shoulder impingement since September 1, 2007, and an initial evaluation of 30 percent disabling for migraines constitutes a full grant of the benefits sought.  As such, no discussion of VA's duty to notify or assist is necessary.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran seeks entitlement to service connection for left and right hand disabilities.  He contends that his current left and right hand disabilities are due to his use of his hands while climbing in service.

The service treatment records reveal that the Veteran was diagnosed with Dupuytren's contracture of the left thumb and trigger finger of the thumb in July 2006.  In September 2006 the Veteran was noted to have a history of left thumb pain, click, and intermittent locking for 4 months.  The Veteran was also noted to experience burning on radial side of the thumb.  These symptoms were resolved with injection in August 2006.  

In July 2007 the Veteran was afforded a VA C&P general medical examination.  He was noted to have been diagnosed with hand arthritis in 2007.  The symptoms were reported to have begun years prior to the examination and the Veteran denied any past injury to the hands.  The Veteran received steroid injections in the left thumb area and reported that he did not have pain at rest.  However, he indicated that he had pain that increased to level 4 out of 10 with increased usage.  The Veteran denied any surgery to the hand.  He reported difficulty with opening bottles or writing during arthritis flare-ups.  Physical examination revealed that fingers 2 to 5 metacarpophalangeal range of motion of 0 to 90 degrees, proximal interphalangeal joint range of motion of 0 to 110 degrees, and distal interphalangeal joint range of motion of 0 to 80 degrees.  There was good opposition with thumb to the base of the fifth finger.  There was normal fisting to the transverse crease grip strength of 4+/5.  The wrists showed dorsiflexion of 0 to 70 degrees, palmar flexion of 0 to 80 degrees, radial deviation of 0 to 20 degrees, ulnar deviation of 0 to 45 degrees, and no thenar or hypothenar eminence atrophy.  The Veteran was diagnosed with hand arthritis with normal X-ray, mild residual functional limitation.

In March 2008 the Veteran was diagnosed with tenosynovitis of the flexor tendons of the thumbs and in April 2008 he was diagnosed with bilateral trigger finger.

In April 2008 the Veteran was treated for complaints of right and left wrist ache, decreased dexterity, dropping objects, numbness, pain, swelling, and stiffness.  He reported that the symptoms were localized to the carpal tunnel area.  He stated that he did not have any history of a specific injury but that he just noticed the problem.  Physical examination of the right wrist revealed positive Phalen's test and negative Finkelstein's test for Dequervain's tenosynovitis.  There was a positive Tinel's sign.  There was tenderness at the carpal tunnel.  There was no swelling, ecchymosis, skin lacerations, abrasion, or incision.  The range of motion was normal.  There was no deformity and no crepitus.  The Veteran was diagnosed with right carpal tunnel syndrome and right thumb trigger finger.  The Veteran was recommended right carpal tunnel release surgery.

In a statement dated in April 2008 the Veteran reported that he believed he was entitled to service connection for bilateral hand arthritis because it was diagnosed with X-ray while he was still on active duty.  

The Veteran underwent right carpal tunnel release surgery and right trigger thumb release in May 2008.  The record contains follow up treatment notes for trigger finger release/open carpal tunnel release surgery.

In a statement dated in June 2008 the Veteran reported that he had hand pain since service.  He reported that his thumb was treated in service and that his current hand conditions were caused by his climbing in service.

At a hearing before the undersigned Veterans Law Judge in May 2011 the Veteran testified that he was diagnosed with Dupuytren's contracture while in service and that shortly after service he underwent carpal tunnel release surgery for the right hand.  He stated that he injured his hands in service while climbing.

The Board finds that service connection for left and right hand arthritis is warranted.  Upon VA examination prior to separation from service the Veteran was diagnosed with left and right hand arthritis.  Since separation from service the Veteran has undergone right carpal tunnel release surgery.  As the Veteran was diagnosed with right and left hand arthritis upon VA examination in service and continues to have a hand disorder, service connection for right and left hand arthritis is warranted.

III.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Acquired Deviated Nasal Septum, Sinusitis, and Allergic Rhinitis

The Veteran has perfected an appeal of entitlement to an evaluation in excess of 30 percent disabling for acquired deviated nasal septum, sinusitis, and allergic rhinitis.  At the hearing before the undersigned Veterans Law Judge in May 2011, the Veteran stated that he was satisfied with his 30 percent evaluation for his sinusitis and allergic rhinitis.  However, he indicated that he desired a separate evaluation for his deviated nasal septum as his symptoms were separate.

The Veteran's service-connected nasal disorder is currently rated under 38 C.F.R. § 4.97, Diagnostic Code 6513, which concerns sinusitis, maxillary, chronic.  This disability, along with the sinus disabilities addressed in Diagnostic Codes 6510, 6511, 6512, and 6514, are rated pursuant to the General Rating Formula for Sinusitis (General Rating Formula).  The General Rating Formula provides for a noncompensable rating where sinusitis is detected by X-ray only.  A 30 percent rating requires (1) three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or (2) more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The maximum disability rating of 50 percent is assigned (1) following radical surgery with chronic osteomyelitis or (2) for near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Codes 6510 to 6514, General Rating Formula.

An incapacitating episode of sinusitis is defined as an episode that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Codes 6510 to 6514, General Rating Formula, Note.

The Board notes that under 38 C.F.R. § 4.97, Diagnostic Code 6502, (Septum, nasal deviation of: Traumatic only), disability characterized by 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side warrants a 10 percent evaluation.

In June 2007 the Veteran was afforded a VA C&P nose, sinus, larynx, and pharynx examination.  The Veteran was noted to have been treated for sinus infections in service.  In addition, the Veteran was reported to have allegic rhinitis that has required nonsedating antihistamines and intranasal steroids.  The Veteran was also noted to suffer from a deviated nasal septum to the right and that he had some obstructive nasal breathing, particularly to the right.  Physical examination revealed normal vessels and thyroid.  There was no adenopathy or tenderness over the maxillary, anteromedial, canthi, or frontal areas.  The pyramid of the nose was normal on anterior rhinoscopy.  There was an anterior deviation of the septum to the right with a 75 percent obstruction of the right nasal airway.  There was a clear discharge noted in both air ways posteriorly.  The Veteran was diagnosed with chronic recurrent maxillary and ethmoid sinusitis, deviated nasal septum with 75 percent obstruction of the right nasal airway, and allergic rhinitis requiring antihistamine and decongestant therapy.  

In a statement dated in April 2008 the Veteran reported that his deviated septum was caused by a parachute accident.  

In a statement dated in June 2008 the Veteran reported that his deviated septum was caused by a night combat training parachuting accident at Ft. Bragg, North Carolina.  The Veteran indicated that he had also been kicked in the face several times during tight-group high altitude freefall operations.  He stated that the deviated nasal septum causes him to be unable to breathe fully through his nose.

In June 2009 the Veteran was afforded a VA C&P nose, sinus, larynx, and pharynx examination.  The Veteran was noted to have seven to eight incapacitating episodes annually at least four requiring total rest and heavy medication in the form of antihistimines, decongestants, and antibiotics.  The conditions were noted to cause serious affects on the Veteran's daily living when he has an attack including difficulty eating because he has to breathe through his mouth at the same time.  Physical examination revealed external nasal deformity.  The Veteran had mandibular nerve damage.  Nasal examination revealed a marked C-shape septal deformity with essentially total mechanical congestion of the right nose, probably 50 percent of the left, and then when there is any exacerbation of his allergic rhinitis or his maxillary sinusitis, there is obstruction, so he is totally unable to breathe through the nose.  The nasal deformity was noted to be due to a fracture involved during parachute operations when he was kicked accidentally in the face and had severe nasal bleeding until he got to the hospital.  The examiner stated in summary that the Veteran had a septal deviation deformity, traumatic in origin.  

At a hearing before the undersigned Veterans Law Judge in May 2011 the Veteran indicated that he broke his nose in service.  The Veteran competently and credibly reported that he has to breathe through his mouth if he has any amount of congestion.

The Board finds that a separate 10 percent evaluation for deviated septum is warranted.  Upon VA examination prior to separation from service the Veteran was diagnosed with deviated septum and was noted to have a 75 percent obstruction of the right nasal airway with some obstructive nasal breathing.  The Veteran has competently and credibly reported since separation from service that he is unable to breathe fully through his nose.  Upon examination in June 2009 the Veteran was noted to have a marked C-shape septal deformity with essentially total mechanical congestion of the right nose, probably 50 percent of the left.  The examiner noted that when there is any exacerbation of his allergic rhinitis or his maxillary sinusitis, there is obstruction, so he is totally unable to breath through the nose.  As the Veteran has reported difficulty breathing through his nose since separation from service and was noted to have total obstruction of the right nasal airway and 50 percent obstruction of the left nasal airway on examination in June 2009, resolving all doubt in the favor of the Veteran, his deviated nasal septum manifests symptoms during the entire period on appeal that more nearly approximate an evaluation of 10 percent disabling for deviated septum.

The Board notes that the Veteran has also perfected an appeal of entitlement to an initial evaluation in excess of 30 percent disabling for sinusitis and allergic rhinitis.  However, the Veteran testified at the hearing before the undersigned Veterans Law Judge in May 2011 that he was not seeking entitlement to an evaluation in excess of 30 percent disabling and that he was solely seeking entitlement to a separate compensable evaluation for deviated septum.  As such, the Veteran indicated that he wished to withdraw his appeal of entitlement to an initial evaluation in excess of 30 percent disabling for sinusitis and allergic rhinitis.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).  The veteran's statements offered during his May 2011 hearing were later reduced to writing and incorporated into the record in the form of a written transcript, the transcript of that hearing has been accepted as his withdrawal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  The appellant has withdrawn the appeal of entitlement to an initial evaluation in excess of 30 percent disabling for sinusitis and allergic rhinitis and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

B.  Right Shoulder Impingement Syndrome

The Veteran seeks entitlement to an initial compensable evaluation for right shoulder impingement syndrome.  The Veteran contends that his right shoulder disorder remained at a constant level of severity from service until the grant of entitlement to an evaluation of 30 percent disabling, effective June 11, 2009.  The Veteran stated as his hearing before the undersigned Veterans Law Judge that an initial evaluation of 30 percent disabling for his right shoulder disability would satisfy his appeal.  

The Veteran's right shoulder impingement syndrome is evaluated as noncompensably disabling prior to June 11, 2009, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201.

Diagnostic Code 5201 contemplates disabilities of the shoulder and arm and provides a 20 percent rating for limitation of motion of the major arm at shoulder level.  A rating of 30 percent is assigned for limitation of motion of the major arm midway between side and shoulder level.  A rating of 40 percent is assigned for limitation of motion of the major arm to 25 degrees from the side.  Normal range of motion of the shoulder is as follows: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

Ratings for functional impairment of the upper extremities depend on which extremity is the major extremity, i.e., the one predominantly used by the individual.  Only one extremity is considered to be major and a person is presumed to be right-handed unless there is evidence of left-handedness.  38 C.F.R. § 4.69.  Upon examination in July 2007 the Veteran was reported to be right hand dominant.  Thus, the rating for the right shoulder is to be made on the basis of the right upper extremity being the minor extremity.

In July 2007 the Veteran was afforded a VA C&P general medical examination.  The Veteran was noted to have been diagnosed with right shoulder impingement in 1988 after an injury while performing pull-ups.  He reported no pain at rest but that he had dull pain at a level of 4 out of 10 with lifting activity of the shoulders.  The shoulder did not lock but was associated with weakness during lifting activities.  The Veteran denied surgery or injections to the right shoulder.  The disorder had not caused the Veteran to miss work and did not significantly affect his daily activities.  Physical examination revealed forward flexion of 0 to 160 degrees, extension of 0 to 50 degrees, abduction of 0 to 120 degrees, adduction of 0 to 50 degrees, external rotation of 0 to 60 degrees, and internal rotation of 0 to 60 degrees.  The examiner, however, did not report the range of the Veteran's pain-free right shoulder motion.  The Veteran was noted to have no discomfort or difficulty with range of motion testing, no effusion, edema, erythema, tenderness, palpable deformity, or instability.  However, at the outset of the examination the Veteran was noted to be prescribed Percocet and Motrin.  The Veteran was diagnosed with right shoulder degenerative joint disease, mild residual functional limitation, not causing significant disability.

In a statement dated in April 2008 the Veteran indicated that he believed he was entitled to an evaluation of 10 percent for his right shoulder due to his painful and limited motion.  

In a statement dated in June 2008 the Veteran reported that his right shoulder pain and limitations were due to years of overuse and numerous sprains in the SEAL Teams.  He reported that he was a lead climber and Wall Master in the SEAL Teams and to have had many HALO/HAHO/O2 freefall and parachute jumps.  The Veteran stated that the parachute jumping along with his combat scuba diving, carrying a 160 pound rucksack, and parachuting accidents placed a great strain on his shoulders.  He reported very limited range of motion and pain with any use or motion.  He could not reach up with his arm due to the pain and lack of strength and that any kind of lifting is very limited and painful.  He disputed the VA examiner's indication that there was no pain with range of motion testing.  

In June 2009 the Veteran was afforded a VA C&P general medical examination.  The Veteran described sharp pain, stiffness, and limited mobility in the right shoulder.  The pain was constant and flare-ups are caused by increased use in trying to move the arm in an upward reaching direction.  The flare-ups cause functional loss in trying to perform activities that require reaching.  The Veteran reported that certain movements are limited, that he has not had physical therapy or injections, and that pain medications, ice, and the use of TENS are helpful.  Physical examination revealed that the Veteran was right hand dominant.  Range of motion studies revealed forward flexion of 0 to 40 degrees with pain, abduction of 0 to 45 degrees with pain, external rotation of 0 to 30 degrees with pain, and internal rotation of 0 to 10 with pain.  There was pain to palpation over the posterior aspect of the suprascapular notch.  There was no pain to palpation over the clavicle.  The Veteran was diagnosed with right shoulder impingement syndrome.

At the hearing before the undersigned Veterans Law Judge the Veteran reported that he experienced pain during the first VA examination in 2007 and that the examiner did not take any notes during the examination.  

The Board finds that entitlement to an initial evaluation of 30 percent disabling, and no higher, is warranted for right shoulder impingement syndrome.  In July 2007, the Veteran was examined by a VA examiner prior to his separation from service and was noted to have been diagnosed with right shoulder impingment in 1988 after an injury during while performing pull-ups.  Range of motion studies performed at the time revealed the Veteran to have a forward flexion of 0 to 160 degrees and abduction of 0 to 120 degrees.  The examiner reported that there was no discomfort or difficulty with the range of motion; however, the examiner also noted that the Veteran had been prescribed Percocet and Motrin.  Functional loss due to pain, however, is rated at the same level as functional loss where motion is impeded, and painful motion is limited motion even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. at 34; Hicks v. Brown, 8 Vet. App. 417 at 421.  Here, the Veteran competently and credibly reported that he experienced pain during the VA examination in 2007.  He has continued to indicate after service that the motion of his right shoulder was painful and reported this in April 2008, June 2008, and upon additional VA examination in June 2009.  In a statement dated in June 2008, the Veteran reported that he had a very limited range of motion and pain with any use or motion.  He stated that he could not reach up with his arm due to the pain and lack of strength and that that any kind of lifting is very limited and painful.  Upon examination in June 2009 the Veteran was noted to have a range of motion of forward flexion of 0 to 40 degrees with pain and abduction of 0 to 45 degrees with pain.  The June 2009 examination thoroughly discussed the Veterans reports of pain.  As such, the Board finds that the Veteran's competent and credible reports of pain with motion of the right shoulder since service along with the range of motion studies, showing limitation of motion of the major arm to midway between the side and shoulder, and thorough discussion of the Veteran's painful motion in the June 2009 VA examination reveal that the Veteran's right shoulder symptoms more nearly approximate the criteria for an initial 30 percent evaluation.  

As noted above, the Veteran has specifically limited his appeal to entitlement to an initial evaluation of 30 percent disabling for right shoulder impingement syndrome.  As such, consideration of entitlement to an initial evaluation in excess of 30 percent disabling for right shoulder impingement is not for consideration.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (stating that a claimant may limit their claim or appeal to the issue of entitlement to a particular disability rating that is less than the maximum allowed by law for a specific service-connected condition, but, where there is no clearly expressed intent to limit the appeal, VA is required to consider entitlement to all available ratings for that condition).

Therefore, entitlement to an initial evaluation of 30 percent disabling for right shoulder impingement is granted.

The Board notes that the Veteran has also perfected an appeal of entitlement to an evaluation in excess of 30 percent disabling for right shoulder impingement syndrome for the period beginning June 11, 2009.  However, the Veteran testified at the hearing before the undersigned Veterans Law Judge in May 2011 that he was not seeking entitlement to an evaluation in excess of 30 percent disabling and that he was solely seeking entitlement to an evaluation of 30 percent disabling for the period prior to June 11, 2009.  As such, the Veteran indicated that he wished to withdraw his appeal of entitlement to an evaluation in excess of 30 percent disabling for right shoulder impingement syndrome for the period beginning June 11, 2009. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).  The veteran's statements offered during his May 2011 hearing were later reduced to writing and incorporated into the record in the form of a written transcript, the transcript of that hearing has been accepted as his withdrawal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  The appellant has withdrawn the appeal of entitlement to an evaluation in excess of 30 percent disabling for right shoulder impingement syndrome for the period beginning June 11, 2009, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

C.  Migraines

The Veteran seeks an initial compensable evaluation for migraines.  The Veteran contends that his migraines are more severe than a noncompensable evaluation and indicated in his testimony before the undersigned Veterans Law Judge in May 2011 that an evaluation of 30 percent disabling would satisfy his appeal.

The Veteran's migraine disability is currently evaluated as noncompenably disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Under Diagnostic Code 8100, migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating; migraines with characteristic prostrating attacks occurring on average once a month over the last several months warrant a 30 percent rating; migraines with characteristic prostrating attacks averaging one in two months over the last several months warrants a 10 percent rating; and migraines with less frequent attacks warrant a noncompensable (0 percent) rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

In June 2007 the Veteran was afforded a VA C&P nose and sinus examination.  The Veteran was noted to have migraines for several years.  It was noted that the migraines occurred approximately once or twice a month and that he will take nonsteroidal anti-inflammatory drugs such as ibuprofen and Tylenol, and then he will lie down and rest to treat the headaches.  The Veteran indicated that sometimes the headaches would go away and other times the headaches would last all night.  He reported that they were sometimes associated with nausea and that there was no photophobia or aura associated with the headaches.

In July 2007 the Veteran was afforded a VA C&P general medical examination.  The Veteran was noted to have been diagnosed with migraines in 1981.  The Veteran's headaches initially occurred one to two times per week then gradually decreased in frequency after four years.  Within the three years prior to the examination the Veteran's migraines had occurred one to two times per month and required additional medication such as Percocet or Motrin for relief.  The headaches were associated with photophobia, visual aura, and nausea.  The sharp throbbing pain lasted on average of 8 to 12 hours at the frontotemporal region.  He did not have pain at the examination but had pain to a level of 8 out of 10 with the more severe headaches.  The migraines were worsened with stress and improved with sleeping.  He was noted to have had a Magnetic Resonance Imaging (MRI) scan in March 2007 that was normal.  The Veteran was noted to have missed approximately one week of work per year due to severe migraines.  The Veteran was diagnosed with migraine headaches not causing significant disability.

In a statement dated in April 2008 the Veteran reported that his headaches occurred three to four times a month and that the headaches will last 8 hours to three days.  The Veteran indicated that he has to go into a dark room and put a cold cloth on his head.

In a statement dated in June 2008 the Veteran reported that he has one to three migraine attacks a month for the prior year or so.  He stated that he used to get them even more often and for longer periods of time.  The migraines always leave me totally exhausted and with little to no strength afterward.  The pain was noted to be a 10 on a scale of 10 and to dominate everything.  The pain was reported to last 12 to 24 hours, sometimes longer and sometimes shorter.  He has to isolate himself in a dark, quiet bedroom with total bed rest to tolerate the duration and pain of the migraines.  The attacks totally incapacitate him.

At a hearing before the undersigned Veterans Law Judge in May 2011 the Veteran reported that he had headaches that were so intense that he was forced in to stay in a dark room a couple of times a month.  The Veteran's wife reported that the Veteran's headaches would last 8, 12, or more hours.  The Veteran stated that he used injections and pills to help with the headaches.  

The Board finds that entitlement to an initial evaluation of 30 percent disabling is warranted for migraines.  Upon VA examination in June 2007 prior to separation from service, the Veteran was noted to have migraines once or twice a month.  He was noted to use nonsteroidal anti-inflammatory drugs such as ibuprofen and Tylenol as well as rest to treat the headaches.  At that time the Veteran indicated that sometimes the headaches would go away and other times the headaches would last all night and that sometimes the headaches were associated with nausea.  Upon VA examination in July 2007, prior to separation from service, the Veteran was noted to be diagnosed with migraines in 1981.  The Veteran's headaches were noted to occur at that time one to two times per month and to require medication such as Percocet or Motrin for relief.  The headaches were noted to be associated with photophobia, visual aura, and nausea, and to last 8 to 12 hours.  After separation from service the Veteran has competently and credibly reported that he has migraines between one and four times a month and that these migraines would last from 8 to 24 hours.  He reported that the migraines totally incapacitated him and that he needed to isolate himself in a dark quiet bedroom with total bed rest.  The Veteran has reported using injections and pills to manage the pain.  As the competent and credible evidence reveals that the Veteran's migraine disorder has manifested during the entire period on appeal, prostrating attacks occurring on average once a month, entitlement to an initial evaluation of 30 percent disabling for migraines is granted.

The Board notes that the Veteran specifically limited his appeal of entitlement to a higher initial evaluation for migraines to 30 percent disabling at his hearing before the undersigned Veterans Law Judge in May 2011.  As such, the grant of entitlement to an initial evaluation of 30 percent disabling for migraines is a complete grant of the benefits sought and consideration of a higher evaluation is not for consideration.  See AB v. Brown, 6 Vet. App. 35, 38 (1993)



ORDER

Service connection for left hand arthritis is granted.

Service connection for right hand arthritis is granted.

An initial evaluation of 30 percent disabling, and no higher, for right shoulder impingement syndrome effective September 1, 2007, is granted, subject to the law and regulations governing the payment of monetary awards.

The appeal of the issue of entitlement to an evaluation in excess of 30 percent disabling for right shoulder impingement syndrome for the period beginning June 11, 2009, is dismissed.

A separate evaluation of 10 percent disabling for deviated nasal septum is granted, subject to the law and regulations governing the payment of monetary awards.

The appeal of the issue of entitlement to an initial evaluation in excess of 30 percent disabling for sinusitis and allergic rhinitis, is dismissed.

An initial evaluation of 30 percent disabling, and no higher, for migraines is granted, subject to the law and regulations governing the payment of monetary awards.


REMAND

The Veteran seeks entitlement to service connection for a left shoulder disability; entitlement to an initial evaluation in excess of 60 percent disabling for degenerative disc disease of the lumbar spine; entitlement to an initial evaluation in excess of 10 percent disabling for GERD with PUD; entitlement to an initial evaluation in excess of 10 percent disabling for right knee patellofemoral syndrome; entitlement to an initial evaluation in excess of 10 percent disabling for degenerative changes of the left knee status post anterior cruciate ligament surgery; and entitlement to an initial evaluation in excess of 30 percent disabling for major depressive disorder and mood disorder.

The Veteran reports that he receives continuous treatment from VA; the Naval Support Activity Panama City, Panama City Primary Care; and Drs. J and S.  Review of the claims file reveals records from VA dated through May 2009 and then a treatment record dated May 2011.  The claims file reveals treatment records from the Naval Support Activity Panama City dated through May 2009. 

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain complete treatment records from VA and, after obtaining appropriate authorization, attempts must be made to obtain all treatment records regarding the Veteran from the Naval Support Activity Panama City, Panama City Primary Care; and Drs. J and S.  

In regard to the Veteran's claim of entitlement to service connection for a left shoulder disability.  The Board notes that in January 1991 the Veteran was noted to fall down a ship's ladder and that a kit bag landed on top of him.  He complained of left sternal and left clavicular pain.  Examination at the time revealed the Veteran to be tender to palpation at midshaft left clavicle and left clavicular insertion to sternum.  An X-ray was negative for fracture and dislocation.  The Veteran was diagnosed with sternal strain and blunt clavicular trauma.

In July 2007 the Veteran was afforded a VA C&P general medical examination.  Physical examination of the left shoulder revealed forward flexion of 0 to 180 degrees, extension of 0 to 50 degrees, abduction of 0 to 180 degrees, adduction of 0 to 50 degrees, external rotation of 0 to 90 degrees, internal rotation of 0 to 90 degrees.  The Veteran was not diagnosed with any left shoulder disorder.

In a statement dated in April 2008 the Veteran stated that his left shoulder disorder is due to his numerous parachute jumps and dives as well as his fall.  In a statement dated in June 2008 the Veteran reported that he initially hurt his left shoulder in a fall while aboard a ship in service.  He complained that the shoulder has hurt him since the accident and that he has problems lifting and reaching upward.  He reported popping and grinding and pain with any use.  In August 2008 the Veteran complained of chronic shoulder pain.

At a hearing before the undersigned Veterans Law Judge in May 2011 the Veteran reported that he had pain and limited range of motion in the left shoulder.

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As the Veteran's service treatment records reveal that the Veteran injured his left clavicle in service and the Veteran competently and credibly reports continued pain and limitation of motion of the left shoulder since separation from service, the Board finds it necessary to afford the Veteran a VA examination regarding the extent and etiology of the Veteran's reported left shoulder disorder. 

The most recent VA examinations were performed in June 2009.  Since then, the Veteran has contended in his testimony at the hearing before the undersigned Veterans Law Judge that his conditions have become more severe  As such, the Board has no discretion and must remand these matters to afford the Veteran an opportunity to undergo a contemporaneous VA examination(s) to assess the current nature, extent and severity of his lumbar spine disorder; GERD with PUD; right knee patellofemoral syndrome; left knee status post anterior cruciate ligament surgery; and major depressive disorder and mood disorder.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  See also, Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (noting that once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the "identify the benefit sought" requirement of 38 C.F.R. § 3.155(a) is met and the VA must consider TDIU).

As the Veteran is in receipt of a total schedular rating for his disabilities it follows that the issue of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities is moot.  In this respect, under 38 C.F.R. § 4.16(a), total disability ratings for compensation may be assigned "where the schedular rating is less than total," when the disabled person is, in the judgment of the rating agency, unable to follow a substantially gainful occupation as a result of service-connected disabilities.  

However, in Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008), the Court found that although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC).  The Court subsequently declared that if a Veteran were awarded a TDIU (or by analogy in this case a schedular 100 percent rating) based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  As such, pursuant to Bradley and Buie, although entitlement to 100 percent combined schedular rating was previously granted due to the combined impact of his service-connected disabilities, VA must consider whether the award of SMC pursuant to 38 U.S.C.A. § 1114(s) is warranted for his low back or psychiatric disability alone.  Buie.

As the Veteran has reported that he is unable to work due to his service-connected depression and mood disorder, and his service-connected lumbar spine disorder, the notes that the issue of entitlement to a total disability rating based upon individual unemployability was reasonably raised by the record, as a component of the appealed claims for an increased rating for the Veteran's psychiatric disorder and the Veteran's lumbar spine disorder.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As an evaluation of TDIU predicated on either of these disabilities alone may form the basis for an award of SMC, the issues of entitlement to TDIU based upon the Veteran's psychiatric disorder and entitlement to TDIU based upon the Veteran's lumbar spine disorder must be adjudicated.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Attempt to obtain complete VA medical records pertaining to the Veteran.

2.  After securing the proper authorization, request treatment records pertaining to the Veteran from the Naval Support Activity Panama City, Panama City Primary Care; and Drs. J. and S.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any left shoulder disorder found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology, the lay statements of record relating to the Veteran's left shoulder disorder since service, and opine as to whether it is at least as likely as not that any left shoulder disorder found to be present is related to or had its onset during service, and particularly, to his report of in-service trauma.  The rationale for all opinions expressed should be provided in a legible report.  

4.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his lumbar spine disorder; right knee patellofemoral syndrome; and left knee status post anterior cruciate ligament surgery.  

The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back.

In addition, if possible, the examiner should state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.

Further, the examiner should also discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present.  The examiner must also state whether the Veteran has bowel or bladder problems related to her low back disability, to include a description of any symptomatology.

The examiner should perform an appropriate range of motion examination of the Veteran's knees, expressing all findings in degrees and noting the degree where painful motion, if any, is present, on both flexion and extension.  Further, the examiner should note the presence, or absence, of weakened movement, excess fatigability, and incoordination present, to include on repetitive testing.  The examiner must also indicate whether, and to what extent, there is any knee instability, subluxation or locking.

The examiner should opine as to whether, without regard to his age, it is at least as likely as not that the Veteran's service-connected lumbar spine disorder alone renders the Veteran unable to secure or follow a substantially gainful occupation.

All findings and conclusions should be set forth in a legible report.

5.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his GERD with PUD.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests should be conducted.  The examiner should specifically state how often the Veteran experiences episodes of severe symptoms, whether they are incapacitating and how long they last, whether the manifestations of the ulcer are continuous, whether the Veteran has anemia, weight loss, pain that is only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis, and recurrent melena.  The claims folder should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests and studies should be performed.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached in a legible report.

6.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the extent and severity of his major depressive disorder and mood disorder.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests should be conducted.

The examiner should identify the nature, frequency and severity of all current psychiatric symptoms, and specifically address the degree of social and occupational impairment caused by the Veteran's psychiatric disability.  A current Global Assessment of Functioning (GAF) scale score should be provided.

The examiner should opine as to whether, without regard to his age, it is at least as likely as not that the Veteran's service-connected major depressive disorder and mood disorder alone renders the Veteran unable to secure or follow a substantially gainful occupation.

All findings and conclusions should be set forth in a legible report.

7.  Thereafter, readjudicate the Veteran's claims including whether entitlement to TDIU based upon the Veteran's psychiatric disorder alone and entitlement to TDIU based upon the Veteran's lumbar spine disorder alone.  If the benefits sought on appeal are not granted in full, the RO should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


